Exhibit 10(a)


AMENDMENT NO. 5
TO
ACUITY BRANDS, INC
AMENDED AND RESTATED SEVERANCE AGREEMENT




THIS AMENDMENT made and entered into as of the 29th day of March, 2019, by and
between ACUITY BRANDS, INC. (the “Company”) and VERNON J. NAGEL (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into an Amended and Restated
Severance Agreement, dated as of January 20, 2004 (“Severance Agreement”), and
amended as of April 21, 2006, September 26, 2006, October 28, 2009 and March 28,
2014, providing for the payment of certain compensation and benefits to
Executive if Executive’s employment is terminated under certain circumstances;
and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:


1.
Section 2.8 is hereby replaced in its entirety by the following:

2.8    “Severance Period” - A period equal to twenty-four (24) months from the
Executive’s Date of Termination.
2.
Section 4.2 is hereby replaced in its entirety by the following:

4.2    Annual Bonus. Executive shall be paid an amount equal to the greater of
(i) 200% of employee’s gross salary, multiplied by a fraction (the “Pro Rata
Fraction”), the numerator of which is the number of days that have elapsed in
the then current fiscal year through Executive’s Date of Termination and the
denominator of which is 365, or (ii) the annual incentive bonus that would be
paid or payable to Executive under the Incentive Plan based upon the Company’s
actual performance for such fiscal year multiplied by the Pro Rata Fraction. The
bonus amount determined pursuant to Section 4.2(i) shall be paid to Executive
within ten (10) days of Executive’s Date of Termination and any additional
amount payable pursuant to Section 4.2(ii) shall be payable at the same time as
bonuses are payable to other executives under the Incentive Plan. “Incentive
Plan” shall mean the Acuity Brands, Inc. Management Compensation and Incentive
Plan for the fiscal year in which the Executive's Termination of Employment
occurs. Terms used in this Section 4.2 shall have the meaning ascribed them in
the Incentive Plan.
3.
This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.









--------------------------------------------------------------------------------

Exhibit 10(a)


 
 
COMPANY
 
 
 
EXECUTIVE
 
ACUITY BRANDS, INC.


/s/ Vernon J. Nagel
 
By:
/s/ Richard K. Reece
VERNON J. NAGEL
 
 
RICHARD K. REECE
 
 
 
Executive Vice President and
Chief Financial Officer



                            





